Citation Nr: 1747760	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1962 and from September 1965 to September 1971.  The Veteran died in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is currently under the jurisdiction of the VA Pension Center in Philadelphia, Pennsylvania.

In June 2017, the Board granted a 90-day extension for the Veteran's counsel to submit additional evidence.  That 90-day period has expired.

In August 2017, the Veteran's counsel submitted a private medical opinion.  Though a waiver was not necessary because the VA Form 9 was submitted in March 2015, the Veteran's counsel nonetheless waived initial consideration of this evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2016).

The Board's review includes the paper claims file and the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an unappealed October 2012 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death on the basis that there was no competent medical evidence relating the cause of the Veteran's death to service.

2.  The evidence associated with the claims file since the October 2012 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for cause of the Veteran's death.  

3.  The Veteran died in August 2010.  The death certificate lists the immediate cause of death as sudden cardiac death.

4.  The evidence is in equipoise as to whether the Veteran's service-connected type II diabetes mellitus caused the heart disease leading to sudden cardiac death.


CONCLUSIONS OF LAW

1.  The October 2012 rating decision denying the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
	
2.  New and material evidence sufficient to reopen the claim of entitlement to the cause of the Veteran's death has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in the appellant's favor, the service-connected type II diabetes mellitus caused the heart disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2016).

4.  Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Any increase in severity of a nonservice-connected disease that is proximately due to the service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Analysis

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death

In an October 2012 rating decision, the RO denied a claim of entitlement to service connection for the cause of the Veteran's death on the basis that the sudden cardiac arrest was not related to active service.

At the time of the October 2012 rating decision, the evidence of record consisted of service treatment records, private treatment records, a September 2006 VA examination report, a death certificate, and a December 2010 VA medical opinion.  The service treatment records do not show a diagnosis of heart disease.  Private treatment records and the September 2006 VA examination report show a diagnosis and treatment of heart disease but no diagnosis of ischemic heart disease.  In the December 2010 VA medical opinion, a doctor opined that the Veteran did not have ischemic heart disease.  The death certificate reveals that the cause of the Veteran's death was sudden cardiac death.  No other causes were listed.

In a July 2017 statement, a private doctor opined that it is as likely as not that the Veteran's service-connected type II diabetes mellitus aided in the development of and permanently aggravated his hypertension and that the combination of diabetes and hypertension contributed substantially and materially to his heart disease and cardiac arrest.  This private doctor's statement relates an unestablished fact necessary to substantiate his claim, which is evidence tending to link the cause of the Veteran's death to service.  Thus, the evidence is considered new and material, and the claim is reopened.  

Entitlement to service connection for the cause of the Veteran's death

The Board has reopened the Veteran's claim.  Given the decision below, the Veteran is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board will first address the relationship between the service-connected type II diabetes mellitus and the heart disease.  The medical evidence shows that the Veteran had heart disease diagnosed as atrial flutter with severe bradycardia and severe aortic stenosis.  Therefore, Wallin element (1), current disability, is satisfied.  Service connection is in effect for type II diabetes mellitus.  Thus, Wallin element (2), service-connected disability, is met.

Turning to Wallin element (3), medical nexus, in the July 2017 statement, a private doctor reported that diabetes and hypertension can aid in the development of aortic valve stenosis.  The doctor noted that diabetes and hypertension are not only harmful to the heart separately but also can severely damage the heart muscle in combination.  The doctor indicated that over time the heart weakens and is not able to pump enough blood to meet the body's needs, which leads to heart failure.  The doctor concluded that it is as likely as not that the Veteran's service-connected type II diabetes mellitus aided in the development of and permanently aggravated his hypertension, and that the combination of diabetes and hypertension contributed substantially and materially to his heart disease and cardiac arrest.
 
The private doctor in essence opined that the type II diabetes mellitus in part caused the heart disease.  The doctor explained how hypertension caused the heart to work harder to pump blood but did not provide a basis for how diabetes mellitus specifically caused the heart to work harder to pump blood.  Nonetheless, even without that basis, the evidence is in equipoise as to whether the Veteran's service-connected type II diabetes mellitus caused the heart disease.  Thus, service connection is warranted for heart disease as secondary to type II diabetes mellitus by way of causation.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.304, 3.310.

The Veteran's death certificate reflects that the immediate cause of death was sudden cardiac death.  In the July 2017 statement, the private doctor related the fatal cardiac arrest to the underlying heart disease.  Service connection is now in effect for heart disease.  Therefore, service connection for the cause of the Veteran's death is order.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.




ORDER

New and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.  

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


